Order filed September 17, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00506-CV
                                   ____________

              IN THE INTEREST OF S.B., A CHILD, Appellant

                                         V.

TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, AN
           AGENCY OF THE STATE OF TEXAS, Appellee


                    On Appeal from the 314th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-68803

                                      ORDER

      This is an appeal from a judgment signed July 2, 2020. The notice of appeal
was filed July 16, 2020. The clerk responsible for preparing the record in this appeal
informed the court that appellants, J.B. and D.B., have not made arrangements to
pay for the record. See Tex. R. App. P. 35.3(a)(2). On July 28, 2020, the court
notified all parties of the court’s intention to dismiss the appeal for want of
prosecution unless, by August 12, 2020, appellants paid or made arrangements to
pay for the record and provided this court with proof of payment. See Tex. R. App.
P. 37.3(b).

         On August 14, 2020, appellants filed a motion for judicial notice regarding
inclusion of materials from another trial court proceeding in the record for this
appeal.1 The motion suggested appellants had paid for the clerk’s record. However,
no clerk’s record has been filed.

         Because it is unclear whether appellants have paid for the clerk’s record, we
issue the following order:

         If appellants do not provide proof to this court by October 2, 2020 that they
have paid or arranged to pay for the clerk’s record, the appeal will be dismissed for
want of prosecution. See Tex. R. App. P. 37.3(b). If the clerk’s record is filed before
October 2, 2020, no such proof need be provided.

                                       PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.




1
    The motion was denied on September 15, 2020.

                                              2